Case 1:20-cv-01265-UNA Document 1-8 Filed 09/21/20 Page 1 of 20 PageID #: 165




                               EXHIBIT H
                   Case 1:20-cv-01265-UNA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 2 of 20 PageID #: 166
                                                            8,797,853


         Claim 1                                                        HPE DEVICES

A method for checking        The HPE Devices comprise wired access points, routers, and switches that provide Quality of
permissibility to use a      Service (“QoS”) support in accordance with the IEEE 802.1p standard. The HPE Devices include, but
service, the service being   are not limited to the all devices in the CX 6300 series. The HPE Devices perform a method for
implemented in at least      checking permissibility to use a service. The HPE Devices use QoS to check the permissibility of the
one communications           transmission of a packet stream (e.g., Voice, Video, etc.) in a communications network.
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                                                                                                                                1
                   Case 1:20-cv-01265-UNA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 3 of 20 PageID #: 167
                                                            8,797,853


         Claim 1                                                    HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
                             Source:
communication network
                             https://support.hpe.com/hpesc/public/docDisplay?docId=a00092145en_us&docLocale=en_US
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: https://techhub.hpe.com/eginfolib/Aruba/OS-CX_10.04/5200-6693/index.html#GUID-
                             363BC360-FEB0-4058-A6EC-6BD412632C77.html

                                                                                                                      2
                   Case 1:20-cv-01265-UNA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 4 of 20 PageID #: 168
                                                            8,797,853


         Claim 1                                                       HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:


                             Source: Aruba CX 6300 Switch Series Data Sheet, p. 21




                                                                                                     3
                   Case 1:20-cv-01265-UNA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 5 of 20 PageID #: 169
                                                            8,797,853


         Claim 1                                                        HPE DEVICES

A method for checking        The HPE Devices implement the service (e.g. VoIP, Video, etc.) in at least one communications
permissibility to use a      network (e.g., the ethernet network).
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: Aruba CX 6300 Switch Series Data Sheet, p. 1

                                                                                                                             4
                   Case 1:20-cv-01265-UNA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 6 of 20 PageID #: 170
                                                            8,797,853


         Claim 1                                                      HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:



                             Source: Aruba CX 6300 QuickSpecs, p. 1




                                                                                                     5
                   Case 1:20-cv-01265-UNA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 7 of 20 PageID #: 171
                                                            8,797,853


         Claim 1                                                      HPE DEVICES

A method for checking        The communications network provided by the HPE Devices has an overall transmission capacity.
permissibility to use a      For example, the capacity of the ethernet network.
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                                            6
                   Case 1:20-cv-01265-UNA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 8 of 20 PageID #: 172
                                                            8,797,853


         Claim 1                                                         HPE DEVICES

A method for checking        The use of the service comprising transmission of at least one service-specific traffic stream which
permissibility to use a      is assigned to the service by an access node which is assigned to the service to the communication
service, the service being   network. The HPE Devices transmit at least one service-specific traffic stream, for example the
implemented in at least      traffic stream related to voice/video/background etc. The traffic stream is assigned to the service
one communications           by the HPE Device. The HPE Device is assigned to service the ethernet network.
network, the
communication network        Transmissions include a traffic category. MAC entities determine the priority value associated with
having an overall            MSDUs that belong to a particular traffic category by using the value provided with the MSDU at
transmission capacity,       the MAC service access point.
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                                                    7
                   Case 1:20-cv-01265-UNA Document  1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 9 of 20 PageID #: 173
                                                            8,797,853


         Claim 1                                                     HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:
                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                     8
                   Case 1:20-cv-01265-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 10 of 20 PageID #: 174
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,       Source: https://standards.ieee.org/standard/802_1Q-2018.html
comprising:




                                                                                                       9
                   Case 1:20-cv-01265-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 11 of 20 PageID #: 175
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

A method for checking
permissibility to use a
service, the service being
implemented in at least
one communications
network, the
communication network
having an overall
transmission capacity,
the use of the service
comprising transmission
of at least one service-
specific traffic stream
which is assigned to the
service by an access
node which is assigned
to the service to the
communication network,
comprising:


                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       10
                   Case 1:20-cv-01265-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 12 of 20 PageID #: 176
                                                              8,797,853


         Claim 1                                                          HPE DEVICES

analyzing the use of the     The HPE Devices analyze the use of the service with an access control function which is assigned to
service with an access       the access node. The HPE Devices analyze the service (e.g., voice/video/background) with an
control function which is    access control function (e.g., a function that results from a SRP registration) that is assigned to the
assigned to the access       access node.
node; and
                             The function results in analysis of the traffic specification for the stream, which defines the
                             MaxFrameSize of the MSDU and the MaxIntervalFrames.




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                                                  11
                   Case 1:20-cv-01265-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 13 of 20 PageID #: 177
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       12
                   Case 1:20-cv-01265-UNA Document   1-8 No.
                                              U.S. Patent Filed 09/21/20 Page 14 of 20 PageID #: 178
                                                              8,797,853


         Claim 1                                                     HPE DEVICES

analyzing the use of the
service with an access
control function which is
assigned to the access
node; and




                             Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                       13
                  Case 1:20-cv-01265-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 15 of 20 PageID #: 179
                                                             8,797,853


        Claim 1                                                         HPE DEVICES

checking, via the access    The HPE Devices practice checking, via the access control function, without further interrogations
control function, without   at internal transmission nodes of the communications network, whether the use of the service
further interrogations at   (e.g., voice/video/background) is permitted, the checking performed taking into account an
internal transmission       available capacity, which is determined taking into account the overall transmission capacity (e.g.,
nodes of the                bandwidth parameters), and available to the access node for transmitting traffic streams to the
communications              communications network. As part of the Stream Reservation Protocol, the HPE Devices checks to
network, whether the        see if it can reserve the bandwidth and then passes the reservation request on to the next hop in
use of the service is       the network.
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                                               14
                  Case 1:20-cv-01265-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 16 of 20 PageID #: 180
                                                             8,797,853


        Claim 1                                                     HPE DEVICES

checking, via the access
control function, without
further interrogations at
internal transmission
nodes of the
communications
network, whether the
use of the service is
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                      15
                  Case 1:20-cv-01265-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 17 of 20 PageID #: 181
                                                             8,797,853


        Claim 1                                                     HPE DEVICES

checking, via the access
control function, without
further interrogations at
internal transmission
nodes of the
communications
network, whether the
use of the service is
permitted, the checking
performed taking into
account an available
capacity, which is




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                      16
                  Case 1:20-cv-01265-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 18 of 20 PageID #: 182
                                                             8,797,853


        Claim 1                                                         HPE DEVICES

determined taking into      The available capacity is determined taking into account the overall transmission capacity, and
account the overall         available to the access node for transmitting traffic streams to the communications network. The
transmission capacity,      checking includes determining the bandwidth available, the bandwidth required, and the overall
and available to the        transmission capacity.
access node for
transmitting traffic        The “Insufficient bandwidth for traffic class” failure code suggests that the whether the service
streams to the              usage comprising of that particular traffic streams is possible or not and thus is done on the basis
communications              of transmission capacity and QOS capacity available.
network.




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html

                                                                                                                               17
                  Case 1:20-cv-01265-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 19 of 20 PageID #: 183
                                                             8,797,853


        Claim 1                                                     HPE DEVICES

determined taking into
account the overall
transmission capacity,
and available to the
access node for
transmitting traffic
streams to the
communications
network.




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                      18
                  Case 1:20-cv-01265-UNA Document   1-8 No.
                                             U.S. Patent Filed 09/21/20 Page 20 of 20 PageID #: 184
                                                             8,797,853


        Claim 1                                                     HPE DEVICES

determined taking into
account the overall
transmission capacity,
and available to the
access node for
transmitting traffic
streams to the
communications
network.




                            Source: https://standards.ieee.org/standard/802_1Q-2018.html




                                                                                                      19
